News from Buckeye Contacts:Steve Dean, Senior Vice President and Chief Financial Officer 901-320-8352 Daryn Abercrombie Investor Relations 901-320-8908 Website:www.bkitech.com BUCKEYE INCREASES QUARTERLY DIVIDEND MEMPHIS, TN August 2, 2011 – Buckeye Technologies Inc. (NYSE:BKI) announced today that its Board of Directors declared a regular quarterly cash dividend in the amount of $0.06 per common share payable on September 15, 2011 to shareholders of record as of the close of business on August 15, 2011.The quarterly dividend represents a 20% increase on the $0.05 per common share paid last quarter. Chairman and Chief Executive Officer John B. Crowe said, “We are pleased to increase the quarterly dividend to $0.06.We just completed our fiscal year 2011 generating record sales and earnings, and strong free cash flow.We enter fiscal 2012 with strong momentum and are committed to a balanced approach to allocating capital, including returning cash to shareholders.In total dollars the dividend now represents approximately $10 million in annual spend, which still leaves us with plenty of room to pursue high-return projects and growth opportunities.” Buckeye, a leading manufacturer and marketer of specialty fibers and nonwoven materials, is headquartered in Memphis, Tennessee, USA. The Company currently operates facilities in the United States, Germany, Canada, and Brazil. Its products are sold worldwide to makers of consumer and industrial goods. Certain matters discussed in this press release may constitute forward-looking statements within the meaning of the federal securities laws that involve risks and uncertainties, including but not limited to economic, competitive, governmental, and technological factors affecting the Company’s operations, financing, markets, products, services and prices, and other factors.For further information on factors which could impact the Company and the statements contained herein, please refer to public filings with the Securities and Exchange Commission.
